EXHIBIT EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Year Ended December 31, 2009 2008 2007 Net Income $ 182,936 $ 208,887 $ 197,295 Interest expense (net of AFUDC - debt) (1) 334,314 300,857 279,788 Income tax expense 75,451 95,354 87,555 Depreciation and amortization 321,921 260,608 235,532 EBITDA $ 914,622 $ 865,706 $ 800,170 EBITDA/Interest expense 2.74 x 2.88 x 2.86 x Total Debt/EBITDA 5.95 x 6.09 x 5.31 x NV Energy, Inc. Interest expense (net of AFUDC - debt) (1) $ 334,314 $ 300,857 $ 279,788 Long-term debt $ 5,303,357 $ 5,266,982 $ 4,137,864 Current maturities of long-term debt 134,474 9,291 110,285 Total Debt $ 5,437,831 $ 5,276,273 $ 4,248,149 (1) Allowance for borrowed funds used during construction. 1 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in Thousands) Nevada Power Company EBITDA Year Ended December 31, 2009 2008 2007 Net Income $ 134,284 $ 151,431 $ 165,694 Interest expense (net of AFUDC - debt) (1) 226,252 186,822 174,667 Income tax expense 61,652 71,382 78,352 Depreciation and amortization 215,873 171,080 152,139 EBITDA $ 638,061 $ 580,715 $ 570,852 EBITDA/Interest expense 2.82 x 3.11 x 3.27 x Total Debt/EBITDA 5.73 x 5.84 x 4.44 x Nevada Power Company Interest expense (net of AFUDC - debt) (1) $ 226,252 $ 186,822 $ 174,667 Long-term debt $ 3,535,440 $ 3,385,106 $ 2,528,141 Current maturities of long-term debt 119,474 8,691 8,642 Total Debt $ 3,654,914 $ 3,393,797 $ 2,536,783 (1) Allowance for borrowed funds used during construction. Sierra Pacific Power Company EBITDA Year Ended December 31, 2009 2008 2007 Net Income $ 73,085 $ 90,582 $ 65,667 Interest expense (net of AFUDC - debt) (1) 69,413 72,712 60,735 Income tax expense 31,225 37,603 26,009 Depreciation and amortization 106,048 89,528 83,393 EBITDA $ 279,771 $ 290,425 $ 235,804 EBITDA/Interest expense 4.03 x 3.99 x 3.88 x Total Debt/EBITDA 4.64 x 4.81 x 5.03 x Sierra Pacific Power Company Interest expense (net of AFUDC - debt) (1) $ 69,413 $ 72,712 $ 60,735 Long-term debt $ 1,282,225 $ 1,395,987 $ 1,084,550 Current maturities of long-term debt 15,000 600 101,643 Total Debt $ 1,297,225 $ 1,396,587 $ 1,186,193 (1) Allowance for borrowed funds used during construction.
